                                    IN THE
                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

MOUNTAIN VALLEY PIPELINE, LLC,     )
                                   )
           Plaintiff,              )
                                   )                   Case No. 7:17CV00492, 7:19CV00679
v.                                 )
                                   )
EASEMENTS TO CONSTRUCT, OPERATE,   )                   By: Robert S. Ballou
OPERATE,AND MAINTAIN A NATURAL GAS )                       United States Magistrate Judge
PIPELINE OVER TRACTS OF LAND IN    )
GILES COUNTY, CRAIG COUNTY,        )
MONTGOMERY COUNTY, ROANOKE         )
COUNTY, FRANKLIN COUNTY, AND       )
PITTSYLVANIA COUNTY, VIRGINIA      )
et al.,                            )
           Defendants.             )

                        SCHEDULING ORDER
                AS TO MVP PARCEL NOS. VA-RO-060 & VA-RO-061

     This scheduling order will govern discovery and pre-trial scheduling in this action.

                                         Summary

     TRIAL DATE:           September 21–23, 2020 (Jury Trial)
                           9:30 a.m.

     PLACE:                UNITED STATES DISTRICT COURT
                           210 Franklin Road, SW
                           Roanoke, VA 24011

     FED. R. CIV. P. 26(f) CONFERENCE:                           14 days from this order

     PLAINTIFF’S INITIAL DISCLOSURES UNDER
     FED. R. CIV. P. 26(a):                                      30 days from this order

     DEFENDANT’S INITIAL DISCLOSURES UNDER
     FED. R. CIV. P. 26(a):                                      45 days from this order

     PLAINTIFF’S INITIAL EXPERT DISCLOSURE:                      180 days before trial

     DEFENDANT’S INITIAL EXPERT DISCLOSURE:                      180 days before trial
        REBUTTAL EXPERT DISCLOSURES:                               135 days before trial

        DEADLINE TO COMPLETE DISCOVERY:                            90 days before trial

        DEADLINE TO FILE DISPOSITIVE MOTIONS
        AND MOTIONS TO EXCLUDE EXPERTS:                            75 days before trial

        DEADLINE FOR HEARINGS ON DISPOSITIVE
        MOTIONS AND MOTIONS TO EXCLUDE
        EXPERTS:                                                   45 days before trial

        DEADLINE FOR PARTIES TO EXCHANGE
        WITNESS AND EXHIBIT LISTS:                                 28 days before trial

        DEADLINE FOR MOTIONS IN LIMINE:                            21 days before trial

        DEADLINE FOR DEPOSITION DESIGNATIONS:                      21 days before trial

        DEADLINE FOR COUNTERDESIGNATIONS AND
        OBJECTIONS TO DEPOSITION DESIGNATIONS:                     14 days before trial

        DEADLINE FOR OBJECTIONS TO
        COUNTERDESIGNATIONS:                                       7 days before trial

        DEADLINE FOR JURY INSTRUCTIONS,
        STATEMENT OF THE CASE, AND
        SPECIAL INTERROGATORIES:                                   7 days before trial

        DEADLINE FOR HEARING ON MOTIONS IN
        LIMINE AND MOTIONS OBJECTING TO
        DEPOSITION TESTIMONY OR TRIAL EXHIBITS: 7 days before trial

        FINAL PRETRIAL CONFERENCE:                                 7 days before trial

                                    Trial and Settlement

        1.   This case is set for a jury trial, scheduled to begin at 9:30 a.m. on September 21,

2020.




                                               2
       2.      The parties shall contact Miriam Frazier, Judicial Assistant

(MiriamF@vawd.uscourts.gov or 540-857-5120), within 10 days of the entry of this order, to

schedule a final pretrial conference to be held no later than seven days before trial.

       3.      Proposed jury instructions and special interrogatories must be filed electronically

through CM/ECF at least seven days before trial. The parties should also email the proposed

jury instructions and special interrogatories in Word format, with citations, to

dillon.ecf@vawd.uscourts.gov, copying opposing counsel.

       4.      If the trial of a case will involve significant issues not adequately addressed by the

parties in pretrial motions, the parties should prepare trial briefs addressing such issues and

electronically file those briefs no later than five days before the final pretrial conference.

       5.      If the case settles before trial, the parties must promptly notify the court and

submit within 30 days the final order to dismiss this action and to release the bond and any

deposited funds.

               Discovery, Rule 26(f) Plan, and Scheduling Order Amendments

       6.      Unless the parties stipulate otherwise or have already done so, they must confer

and develop a discovery plan as required by Rule 26(f) and make initial disclosures as required

by Rule 26(a)(1).

       7.      The parties may, but are not required to, file an agreed written plan pursuant to

Rule 26(f), except that the plan must be filed if the parties amend this order’s disclosure or

discovery provisions, which the parties may do by agreement and without seeking leave of court.

If the agreed written plan purports to change any deadlines other than the disclosure and

discovery deadlines, the parties shall file a separate motion requesting leave to amend this order




                                                   3
and shall submit a proposed agreed order with the modified deadlines. The court may also

amend the order on its own motion.

       8.      All discovery must be completed at least 90 days before trial. This schedule

requires that all written discovery be served in sufficient time to allow the responding party time

to respond on or before the cutoff date for discovery.

       9.      Except for disclosures under Rule 26(a)(3) of trial witnesses and exhibits, which

the parties must file, the parties are not to file disclosure or discovery materials unless and until

they are relevant to the court’s disposition of a motion or otherwise required by this order.

                                               Motions

       10.     A supporting brief must accompany all pretrial motions, unless the motion

contains the legal argument necessary to support it or is certified to be unopposed.

       11.     If any motion, properly filed and briefed, is to be opposed, a brief in opposition

must be filed within 14 days of the date of service of the movant’s brief (or within 14 days of this

order if a motion and supporting brief were served before this order), except that briefs in

opposition to motions in limine or other motions related to trial matters must be filed within

seven days of the date of service of the movant’s brief. Except for good cause shown, if a brief

opposing a motion is not timely filed, the court will consider the motion to be unopposed. If a

moving party desires to submit a reply brief, it must do so within seven days of the date of

service of the brief opposing the motion, except that reply briefs in support of motions in limine

or motions relating to trial matters must be filed within seven days of the date of service of the

brief in opposition or at least two days before the final pretrial conference, whichever time period

is shorter. A surreply brief may not be filed without prior leave of the court.

       12.     Exclusive of any accompanying exhibits, a brief may not exceed 25 pages in



                                                  4
length using standard margins and double-spaced lines, unless the filing party first obtains leave

of the court after showing good cause why a longer brief is necessary.

        13.       When a dispositive motion, together with its supporting brief and exhibits,

consists of 75 or more pages, the filing party must send a paper courtesy copy of the documents

to Judge Dillon’s chambers at 210 Franklin Road, S.W., Suite 132, Roanoke, Virginia 24011.

        14.       No motion, brief, or exhibit may be filed under seal, except as allowed by the

mandatory provisions of Western District of Virginia General Local Rule 9. The requirements

of General Local Rule 9 may not be modified by a stipulated protective order or other agreement

of the parties.

        15.       All nondispositive pretrial motions and issues are hereby referred to United States

Magistrate Judge Robert S. Ballou pursuant to 28 U.S.C. § 636(b)(1)(A). Before moving for an

order relating to discovery, the movant must request a conference with Judge Ballou. Hearings

on motions before Judge Ballou and conference dates are scheduled by contacting his chambers

at 540-857-5158. The court, in its discretion, may also refer dispositive motions to Judge

Ballou pursuant to 28 U.S.C. § 636(b)(1)(B).

        16.       The court does not generally schedule motions hearings. Such scheduling is the

responsibility of the parties. Any party requesting a hearing must contact Miriam Frazier,

Judicial Assistant, by email or telephone to set a hearing date. If the parties do not promptly

schedule a hearing, the court will rule on the motion without a hearing. Nondispositive motions,

including motions for enlargement of time, whether or not opposed, may be acted upon at any

time by the court without awaiting a response.




                                                   5
       17.     Dispositive motions and motions to exclude experts must be heard no later than

45 days before trial.

       18.     Motions in limine, including motions objecting to the introduction of deposition

testimony and trial exhibits, must be heard no later than the final pretrial conference.

       19.     Proposed orders filed through CM/ECF during the course of litigation should also

be sent separately in Word format by email to dillon.ecf@vawd.uscourts.gov.

                                      Witnesses and Exhibits

       20.     Expert witnesses who are retained or specially employed to provide expert

testimony in the case or whose duties as an employee of the party regularly involve giving expert

testimony must prepare a written report that conforms to the requirements of Rule 26(a)(2)(B).

Unless the parties otherwise agree or the court otherwise directs, the plaintiff must disclose the

written report of each expert no later than 180 days before the date of trial, and the defendant

must disclose the written report of each expert no later than 180 days before the date of trial.

       21.     With respect to expert witnesses who are not retained or specially employed to

provide expert testimony, who may qualify as both an expert and a fact witness, the plaintiff

must disclose the identity of any such witnesses and provide the information required by Rule

26(a)(2)(C) no later than 180 days before the date of trial. The defendant must disclose the

identity of any such witness and provide the information required by Rule 26(a)(2)(C) no later

than 180 days before the date of trial.




                                                  6
       22.     Expert testimony intended solely to contradict or rebut evidence on the same

subject matter identified by another party under Rules 26(a)(2)(B) or (C) shall be disclosed no

later than 135 days before trial.

       23.     All expert disclosures must be submitted in sufficient time that discovery, if

desired, can be completed reasonably by the discovery cutoff date without undue duplication and

expense.

       24.     Any motion to exclude the testimony of an expert must be filed no later than the

deadline for filing motions for summary judgment.

       25.     The parties shall exchange and file lists of trial exhibits to be used in their case-in-

chief and witnesses they expect to call in their case-in-chief at trial no later than 28 days before

trial. For each witness, the list shall include the witness’s name and address and a summary of

the witness’s anticipated testimony.

       26.     Unless otherwise agreed by the parties, depositions or portions thereof from

persons not appearing at trial may be read into the record at trial only if a designation is filed for

such use no later than 21 days before trial. Counterdesignations and objections to designations

must be filed no later than 14 days before trial. Objections to counterdesignations must be filed

no later than seven days before trial or at least two days before the final pretrial conference,

whichever period is shorter.

       27.     The court encourages the parties to enter into stipulations of fact and requires the

parties to confer in good faith, and at length if necessary, to attempt to resolve objections to

witnesses, exhibits, and deposition designations prior to the final pretrial conference.




                                                   7
       The Clerk of Court is DIRECTED to open a new civil case for MVP Parcel Nos. VA-

RO-060 and VA-RO-061, and to docket this Order in the master case (Case No. 7:17-cv-492)

and in the new civil case, Case. No. 7:19-cv-00679. All future filings with regard to this parcel

will be filed in 7:19-cv-00679.

       It is so ORDERED.

                                                     Entered: October 10, 2019


                                                     Robert S. Ballou
                                                     Robert S. Ballou
                                                     United States Magistrate Judge




                                                8
